Citation Nr: 1027314
Decision Date: 07/21/10	Archive Date: 09/09/10
 
DOCKET NO. 04-24 592A                      DATE JUL 21 2010 

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York 

THE ISSUE 

Entitlement to service connection for a left ear disorder, claimed as a perforated ear drum, otitis media, and otitis externa. 

REPRESENTATION 

Veteran represented by: 	New York State Division of Veterans' Affairs 

ATTORNEY FOR THE BOARD 

A. Nigam, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from November 1966 to August 1969 and from Apri1 1975 to January 1976. Notably, he was discharged from the second period of active duty under other than honorable conditions. A May 1977 Administrative Decision confirmed that such service had been under dishonorable conditions. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from January 2002 and July 2003 RO rating decisions. 

In May 2006 and June 2009 the Board remanded the issues on appeal to the RO via the Appeals Management Center (AMC) for additional development. 

The purpose of these remands was to provide the Veteran with corrective Veterans Claims Assistance Act (VCAA) notice, schedule him for a VA examination, and comply with the directive of the May 2006 Board remand as required by Stegall v. West, 11 Vet. App. 268, 270-71 (1998), to schedule another VA examination. 

All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, and it is of note that the Veteran does not contend otherwise. See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999). 

FINDINGS OF FACT 

1. All relevant evidence necessary for the equitable disposition of the issue addressed in this decision was obtained. 

2. The Veteran currently is not shown to have left ear pathology that can be linked to a perforated ear drum or an episode or otitis media or otitis externa in service. 

- 2 - 

CONCLUSION OF LAW 

The Veteran does not have a left ear disability manifested by a perforated ear drum, otitis media or otitis externa due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

VCAA (2000) 

VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009). Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that 38 C.F.R. 3.159 was recently amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

- 3 - 

The Court has also held that the VCAA notice requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. 

Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. 

In this case, in letters dated in March 2001, September 2002, October 2003, May 2006 and September 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA. 

Additionally, the May 2006 and September 2006 notice letters informed the Veteran as to disability ratings and effective dates. As noted, the claim was last adjudicated via an SSOC in April 2010. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, and VA examination reports. 

- 4 - 

Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative. 

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence. 

Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534,549 (Fed. Cir. 1998). 

Legal Criteria 

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be established for disease diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability. Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). 

- 5 - 

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology." Barr, 21 Vet. App. at 307. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Standard of Review 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

The Veteran asserts that he currently suffers from a left ear disorder, claimed as a perforated ear drum, otitis media and otitis externa, due to loud noise exposure in service. 

Of preliminary importance, the Board notes that, in a June 2010 RO rating decision, the RO granted service connection for bilateral hearing loss, and assigned a noncompensable (no percent) rating, effective on August 29, 2009. 

- 6 - 

The Board also notes that the service treatment records, dated from 1966 to 1969, show complaints of ear, nose or throat trouble and treatment for right otitis media and externa. However, these records are negative for any specific complaints or findings referable to a left ear disorder. In fact, a February 1968 service treatment record specifically notes a clear left tympanic membrane. 

Moreover, a claim of a left ear disorder was not shown in the record until many years after the Veteran was discharged from service. This is strong evidence against a finding of any continuity of symptomatology. See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

Significantly, there is no medical evidence showing that the Veteran suffered from any left ear disorder, including a perforated ear drum, otitis media or otitis externa following service. 

In August 1996, the Veteran underwent a VA general medical examination. Significantly, the examination revealed findings of normal eardrums and canals, without perforation or discharge or any gross hearing loss noted. 

A VA treatment record, dated in November 2003, shows findings of ear canals free of cerumen, and no sudden hearing loss, no ototoxicity, chemotherapy or radiation treatment, and no suspected or known severe hearing loss, Meniere's disease, retrocochlear pathology, stroke, malaria, tuberculosis, dizziness-nausea, or tinnitus present. The Veteran was given a provisional diagnosis of hearing loss. 

A December 2004 VA examination report noted complaints of decreased hearing, allegedly due to service as a door gunner on a helicopter. The examiner noted that the service treatment records, dated in February 1968, showed the presence of right otitis media. 
The Veteran reported perforating his right tympanic membrane in approximately 1968 and working as a freight loader after service for 30 years. 

The Veteran denied any significant otologic or familial history, and denied experiencing vertigo and tinnitus. He was diagnosed with mild mixed high frequency loss in both ears. 

- 7 - 

The examiner opined that the Veteran's mixed hearing loss was not consistent with a history of noise exposure, and indicated that the service treatment records, dated in 1974 and 1975, showed normal hearing, bilaterally. The examiner opined that the Veteran's hearing loss was not due to his military career. Further, the examiner noted that no otologic condition was noted during the examination which required follow-up or which, if treated, would result in improved auditory thresholds. 

The Veteran underwent a VA examination in February 2007 and reported an episode in the Republic of Vietnam when an explosion took place and he was treated for a ruptured right eardrum. He was diagnosed with an infection in his right ear in December 1966 and was treated with penicillin and later in Korea. 

The examiner noted the Veteran had complained of ear infections in the right ear canal over the years, off and on, with periodic episodes of drainage for which he had been using non-prescription strength eardrops. He had been treated at VA for external otitis with boric acid, in April 2006 and had had no drainage since then. 

Further, the examiner indicated that the Veteran had no present symptoms of an infection in his right ear or related vertigo or balance problems. The examiner noted that he had responded to his boric acid treatment without side effects and had no hospitalization, surgery or neoplasm of the ear. 

On examination, ear exam revealed that the Veteran was wearing a hearing aid in his right ear, and did not seem to have problems hearing the examiner throughout the interview. The auricle on each ear was normal, and the external canals were normal, bilaterally, with no discharge, edema or scaling. 

The tympanic membrane was scarred inferiorly on the right, and the tympanum was normal. There was no erythema or discharge, and the mastoids were normal. There was no cholesteatoma. The examiner indicated that there was no active disease seen in the right ear, and no aural polyps were present. 

- 8 - 

The Veteran was diagnosed with hearing loss that, in the examiner's opinion, was related to his time in service, and with a history of right external otitis, but no evidence of otitis on examination. 

A January 2008 VA otolaryngology outpatient note reposted a history of bilateral sensorineural hearing loss. The Veteran denied having drainage or vertigo, but did endorse symptoms of tinnitus. On examination, the bilateral external auditory canals were noted as being clean and dry with normal appearing tympanic membranes, which were mobile to pneumatoscopy. 

The physician noted no evidence of effusion or cholesteatoma, and the middle ear spaces were well-aerated, bilaterally. The Veteran was diagnosed with mixed hearing loss, bilaterally. 

A VA audiology examination report, dated in October 2008, reflects a finding of no otological condition that required medical follow up. 

Most recently, the Veteran underwent a VA examination in August 2009 and complained of hearing loss and tinnitus, but denied experiencing vertigo, balance, or gait problems, or discharge, pain or pruritis. He gave a history of serving as a door gunner when he was exposed to helicopter and gun noises and as a truck driver when he was exposed to regular noises. The Veteran denied having trauma or neoplasm of the ears. 

On examination, the auricle was normal and without deformity. The external canal was without edema, scaling or discharge, and the tympanic membrane was without rupture. Tympanometry was intact, bilaterally, and there was no discharge on the mastoid or disturbance of balance. 

The Veteran was shown to have a bilateral hearing loss, without infection of the middle or inner ear, suppuration, effusion or polyps, a vestibular disorder, Meniere syndrome, vertigo or cerebellar gait. He was diagnosed with bilateral hearing loss and tinnitus. 

- 9 - 

The examiner opined that, at present, the Veteran's main diagnosis is hearing loss and tinnitus. He had a normal auditory canal, normal tympanic membranes, and no middle ear infection. 

The examiner concluded that the final diagnosis was that of bilateral hearing loss and tinnitus, with no perforated eardrum, otitis media, or otitis externa. 

The Board finds that the August 2009 VA examiner's opinion constitutes probative and dispositive evidence on the current medical condition question. See Hayes v. Browri. S Vet. App. 60, 69-70 (1993) (citing Woodv. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. 

Where, as here, medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225. 

In the instant case, the claim for service connection for a left ear disorder, claimed as a perforated ear drum, otitis media or otitis externa, must be denied because a current disability was not shown. 

The Board recognizes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319 (2007). 

However, neither the Veteran nor his representative has presented or identified any existing medical opinion showing findings of any a left ear disorder, claimed as a perforated ear drum, otitis media, and otitis externa. The Board notes that when the determinative issue involves medical causation or a medical diagnosis, competent 

- 10 - 

medical evidence is required. Grottveit v. Brown, 5 Vet. App. 91 (1993), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In essence, there is no competent evidence to support of the Veteran's claim other than his own statements. Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). As noted, while he is competent to describe his symptoms and medical history, there is no competent evidence to support any lay assertion of having a current disability. 

In fact, the Board finds that the preponderance of the evidence is against the claim, and that the benefit-of-the-doubt rule is not for application. See Gilbert, 1 Vet. App. at 55. In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 

ORDER 

Service connection for a left ear disorder, claimed as a perforated ear drum, otitis media and otitis extern a is denied. 

STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals 

- 11  




